Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II, claims 16-21 and newly added claims 22-29, in the reply filed on March 22, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 22, 24, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 16, 22, 24 and 25 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18, 19, 21, 22 and 24-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lecomte et al. (US Patent Application Publication no. 2013/0345325).
 	With regard to claim 16, Lecomte teaches a method for electrolyzer control comprising, at a gas-phase electrolyzer (paragraph 20), electrochemically producing a reduction product comprising molecular hydrogen and a carbon-containing species (CCS) from an input comprising gas-phase carbon dioxide (paragraphs 50, 53-55), wherein the CCS is not carbon dioxide (carbon monoxide, methanol and other hydrocarbons may be produced; paragraph 6), wherein electrochemically producing the reduction product comprises:
 	•    during a first time interval, producing the reduction product with a first molecular hydrogen-to-CCS ratio (HCR), comprising operating the gas-phase electrolyzer under a first set of process conditions (the synthesis gas having a first hydrogen/carbon monoxide molar ratio under first operating conditions; paragraph 7); and
 	•    during a second time interval after the first time interval, adjusting electrolyzer operation to change the reduction product HCR, comprising operating the gas-phase 
 	With regard to claim 18, Lecomte discloses wherein adjusting electrolyzer operation to change the reduction product HCR is performed in response to determining a desired HCR substantially different from the first HCR (abstract; paragraphs 6, 10, 11).
With regard to claim 19, Lecomte further teaches:
 	•    providing the reduction product to a downstream reactor (paragraph 52); and
•    determining an operation metric associated with the downstream reactor; wherein determining the desired HCR is performed based on the operation metric (paragraphs 52, 84-86).
 	With regard to claim 21, Lecomte discloses wherein: 
•    the first set of process conditions comprises a first electrolyzer temperature greater than 50 °C and a first input pressure greater than 10 atmospheres (30bar > 10atm; paragraphs 6, 10, 11, 28-29; 84-93); and
•    the second set of process conditions comprises a second electrolyzer temperature greater than 50 °C and a second input pressure greater than 10 atmospheres (paragraphs 28-29; 84-93).
With regard to claim 22, Lecomte teaches wherein:
•    during the first time interval, the input defines a first gas-phase carbon dioxide flow rate (abstract; paragraph 8); and

 	With regard to claim 24, adjusting electrolyzer operation of Lecomte comprises substantially altering the reactor pressure (paragraphs 11, 13, 81, 84; figures 3-10).
With regard to claim 25, adjusting electrolyzer operation of Lecomte comprises substantially altering the reactor temperature (paragraphs 12, 28, 29, 81; figures 3-10).
With regard to claims 26-29, figures 3-10 of Lecomte show calculations obtained by different simulations based on the changes in temperature of the first and second operating conditions, the HCR may change between 0%-100% (paragraphs 84-89; figures 3-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lecomte as applied to claim 16 above, and further in view of Matthew’s et al. (US Patent Application Publication no. 2017/0183789).
With regard to claim 17, Lecomte teaches all of the features discussed above wherein the second HCR is greater than the first HCR (paragraphs 6, 10), but fails to disclose wherein: during the first time interval, the input defines a first humidity; and adjusting electrolyzer operation comprises altering the input humidity such that, during the second time interval, the input defines a second humidity substantially greater than the first humidity.
Matthew discloses a carbon dioxide electrolyzer wherein the composition comprising the carbon dioxide may be humidified (the humidity may be adjusted between 1% and 100%) in order to generate different hydrated forms of carbon-containing compounds (paragraph 52). One having ordinary skill in the art at the time of filing would have found it obvious to alter the humidity of the carbon dioxide input of Lecomte as taught by Matthew, in order to generate hydrated forms of carbon-containing compounds having different relative humidity, as desired, with a reasonable expectation of success in doing so. 
 	With regard to claim 23, Matthew further teaches adjusting electrolyzer operation comprises substantially altering the current density (figure 2; paragraphs 110, 121).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art made of record fails to teach wherein: 
•    the downstream reactor is a bioreactor;
•    the input further comprises a sulfur-containing species (SCS), wherein a concentration of the SCS in the input is at least 5 ppm; and
•    the method further comprises providing the SCS, intermixed with the reduction product, to the bioreactor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794